—Order, Supreme Court, New York County (Edward Lehner, J.), entered February 20, 2001, which granted *148defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, defendant’s motion denied, the complaint reinstated and the matter remanded for further proceedings. Appeal from order, same court and Justice, entered June 14, 2001, granting reargument and, upon reargument, adhering to the court’s previous determination, unanimously dismissed, without costs, as academic in view of the foregoing.
In addition to the admission by an unidentified employee of defendant—that he had left the slick backing paper on the garage floor that caused plaintiff to fall—which the court properly found inadmissible, plaintiff presented his own testimony, as well as the affidavits of his co-worker and supervisor, which were sufficient to raise a question of fact as to whether defendant created the dangerous condition which caused plaintiff’s injury. At the very most, the evidence that defendant’s employee was not the only person in the general area merely creates a question of fact as to causation by defendant. Concur— Andrias, J.P., Buckley, Sullivan, Ellerin and Lerner, JJ.